DETAILED ACTION
This action is responsive to the communication filed on February 22nd, 2021. Claims 1-11 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments to the Claims and Abstract filed on February 22nd, 20201, are sufficient to overcome the rejection under 112 (b) directed towards Claim 2 and the objection to the specification with respect to the Abstract from the previous office action. 
	Applicant’s remarks state that Claim 3 has also been amended to overcome the rejections under 112(b), however the amended claims provide Claim 3 as previously presented. The rejection against Claim 3 is sustained and examiner suggests amending Claim 3 in the same manner as Claim 2.
	With regards to the objection against the specification. Applicant has not amended lines 17-18 of Page 1 of the specification to remedy the phrase “can be happened” and the objection is sustained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et. Al (US20100314088, Hereinafter referred to as Yoo) in view of Nishimura (Full copy of NPL previously attached).
Claim 1, Yoo discloses A heat exchanger (1, Fig. 1) for exchanging heat of fluids having different temperatures comprising: at least one flat heat exchanging plate (11, Fig. 3); at least one high temperature heat exchanging plate (12, Fig. 3); and at least one low temperature heat exchanging plate (13, Fig. 3) stacked in an alternating sequence (Fig. 2 and 3), wherein an inlet of high temperature fluid (21, Fig. 1) and an outlet of high temperature fluid (31, Fig. 1) are disposed in order to pass a high temperature fluid through each said high temperature heat exchanging plate (Paragraph 30), and an inlet of low temperature fluid (41. Fig. 1) and an outlet of low temperature fluid (51, Fig. 1) are disposed in order to pass a low temperature fluid through each said low temperature heat exchanging plate (paragraph 30); characterized in that said high temperature heat exchanging plate comprising a high temperature channel (12a, Fig. 2) and said low temperature heat exchanging plate comprising a low temperature channel (13a, Fig. 2), wherein said channels have a length extending in a flow direction of said fluids (length of the channels are interpreted as the section bounded by 60B and 60A in Fig. 5, i.e. excluding 61a/b/c/d of the entrance and exit sections of the heat exchanger, where the channels are essentially straight) and a side wall of each said channel has a wavy pattern (Fig. 3 and 4).
With regards to Claim 1, Yoo does not disclose said channel has a symmetric wavy pattern with a center line of said channel as a symmetric axis.

    PNG
    media_image1.png
    256
    784
    media_image1.png
    Greyscale

Figure A
Nishimura teaches a micro channel where said channel has a symmetric wavy pattern (Introduction Paragraph 3 and Fig. 1) with a center line of said channel as a symmetric axis (view Fig. A 
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify the wavy channel of Yoo, by changing it to a symmetrical wavy channel, as taught by Nishimura, so that the Reynolds number can be increased, causing turbulent flow (which is known to increase heat transfer), without significant increases in pressure drop (Section 4.2).
With regards to Claim 9, the combination of Yoo and Nishimura discloses the heat exchanger according to claim 1, wherein the inlet of high temperature fluid (21, Fig. 1 Yoo) and the inlet of low temperature fluid (41, Fig.1 Yoo) are disposed in the opposite side of the heat exchanger (Fig. 1) in order to form counter-flow of fluids having different temperatures (Paragraph 30 of Yoo describes the cross flow).
Regarding Claim 10, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 10 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “the fluids have a temperature difference at least 1 ̊C” limitation, the invention as taught by the combined teachings of Yoo and Nishimura are deemed fully capable of performing such function. The combination of Yoo and Nishimura comprises a fluid heat exchanger as applied to Claim 1 which is fully capable of being used with fluids having a temperature difference of at least one degree Celsius. Therefore, the claim limitations are met by the combination of the references put forth in this action.
Claim 11, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 11 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “the fluids have the temperature difference at least 10 ̊C” limitation, the invention as taught by the combined teachings of Yoo and Nishimura are deemed fully capable of performing such function. The combination of Yoo and Nishimura comprises a fluid heat exchanger as applied to Claim 1 and 10 which is fully capable of being used with fluids having a temperature difference of at least ten degree Celsius. Therefore, the claim limitations are met by the combination of the references put forth in this action.

Claims 4, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoo and Nishimura as applied to claim 1 above, and further in view of Lyon (US20120152498).
With regards to Claim 4, the combination of Yoo and Nishimura discloses the invention of Claim 1. However the combination fails to disclose the high temperature channel (15) and the low temperature channel (17) have a depth in a range of 10 to 2,000 µm according to a plane defined by the top of each high temperature heat exchanging plate (14) and each low temperature heat exchanging plate (16).
With regards to Claim 4, Lyon teaches a microchannel heat exchanger (100, Fig. 3) which includes channels (103, Fig. 3) that have a depth (interpreted as height) in a range of 100 µm to 5 mm (Paragraph 73), according to a plane defined by the top of each heat exchanging plate (Lyon describes the height relative to the microchannel walls and heat spreader plate 102. Therefore the height of the 
It is interpreted that Lyon discloses that the microchannel wall depth (or height) needs to be optimized to maximize desired heat transfer. As stated in paragraph 73, the channel depth affects heat transfer rate and as such the value/parameter is a result effect variable in that changing the value changes the function. A person of ordinary skill in the art, at the time of filing, would find it obvious to modifying the high and low temperature heat exchanging plates of the combination of Yoo and Nishimura, by setting the microchannel depth to be within the range of 500 to 1,500 µm taught by Lyon as a matter of routine optimization since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05.II.A).
With regards to Claim 5, the depth in the range of 100 µm to 5mm taught by Lyon, as applied to Claim 5 above, also satisfies the claimed range of 500 to 1,500 µm. 
With regards to Claim 6, Yoo discloses a heat exchanger wherein the high temperature heat exchanging plate (12, Fig. 3) and the low temperature heat exchanging plate (13, Fig. 3) are arranged in a direction such that  the high temperature channel and the low temperature channel are oriented in alternate configuration (Fig. 2, Alternate configuration is interpreted as both high and low temp plates are disposed such that their respective channels are both in contact with the flat plate between them).


Claim 2, 3, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoo and Nishimura as applied to claim 1 above, and further in view of Usui (US20070056721).
With respect to Claim 2, the combination of Yoo and Nishimura discloses the invention of Claim 1 but fails to disclose a heat exchanger wherein the high temperature channel (15) and the low temperature channel (17) have an average width (y) in a range of 100 to 5,000 µm and a curve length (x) and a curve radius (r) according to the following equation:  X <= 2r, wherein x is defined as ½ wavelength of the channel wall and is in a range of 100 to 100,000 µm.
	With respect to Claim 2, Usui teaches a plate heat exchanger that includes wavy channels. Usui teaches an average width (H, Fig. 2), a curve length (L, Fig. 2 shows wavelength which will hereinafter be interpreted as x = L/2) and a curve radius (R, Fig. 2). Usui teaches an average width of 3mm (Paragraph 33, 3mm satisfies the claimed range of 100 to 5000 µm) and a curve length of 8.25 mm (paragraph 33, Usui states a wavelength of 16.5mm which when divided by 2 satisfies the claimed range of 100 to 100,000 µm). Usui teaches a constraints of H/L between .17 and .2 and a ratio of R between 1.7H and 2H (Paragraphs 33 and 34). By taking the constraint of 1.7H < R and substituting H for L*.2 we have the new constraint of .34L < R. if we divide both sides by .34 we get the final constraint of L < 2.94R. Once we substitute L = 2X and dived both sides by 2 we have x < 1.47R which overlaps the claimed range of x <= 2R. Usui teaches that by staying within these constraints the heat transfer of the medium passing through the heat exchanger channels can be maximized without maximizing pressure drop (Paragraph 19). 
	Usui discloses that the values of average width, curve length, and radius need to be optimized to maximize heat transfer through the channels without maximizing pressure drop. As seen in Fig. 8, the average width, curve length, and radius affects heat transfer performance and as such the parameters area result effect variable in that changing the value changes the function.  Therefore, it would have 
	With regards to Claim 3, Usui discloses a heat exchanger wherein the channels have an average width (H, Fig. 3) is 3mm (Paragraph 33, 3mm satisfies the claimed range of 100 to 3000 µm). Usui does not explicitly teach a curve length (x) in the range of 1,000 to 3,000 µm, and a curve radius y in the range of 2,000 to 5,000 µm. However Usui only constrains their invention by satisfying the ratios of  H/L between .17 and .2 and a ratio of R between 1.7H and 2H (Paragraphs 33 and 34), therefore it still implicitly teaches dimensions that fall within the claimed ranges of applicants invention. Using an H of 1150 µm and an H/L of .2 we get L = 5750 µm. Substituting L = 2X we get a final Curve length of 2875 µm, satisfying the claimed range of 1,000 to 3,000 µm. Using these same numbers and Usui’s constraint of R <= 2H we get a curve radius of 2300 µm satisfying the claimed range of 2,000 to 5,000 µm.
With regards to Claim 7, the combination of Yoo and Nishimura discloses the invention of Claim 1 but fails to disclose that the flat heat exchanging plate (12), the high temperature heat exchanging plate (14), and the low temperature heat exchanging plate (16) have a thickness in a range of 10 to 10,000 µm.
With regards to Claim 7, Usui teaches a heat exchanger that includes plates with wavy channels, where the plates are made of stainless steel with a thickness of .05 to .3mm (Paragraph 17. This range satisfies the claimed range of 10 to 10,000 µm). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the flat heat exchanging plate, the high temperature heat exchanging plate, and the low temperature heat 
With regards to Claim 8, the thickness range of .05 to .3mm taught by Usui as applied to Claim 7 also satisfies the claimed range of 100 to 2,000 µm.
Response to Arguments
Applicant's arguments filed on February 22nd, 2021 have been fully considered but they are not persuasive. With regards to applicant’s arguments against Yoo, examiner asserts that the purported differences between the technical effect and problem solution of Yoo and the claimed invention are not sufficient to overcome the rejection. Claim 1 is an apparatus claim and is directed towards the structure of the heat exchanger and not its effects. MPEP section 2144.IV states “It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”  Examiner asserts that Yoo discloses each and every claimed structural limitation of Claim 1 besides the symmetrical wavy pattern. Applicant has provided no arguments pointing out the specific structural limitations that they believe Yoo does not disclose and is therefore not persuasive.
 With regards to applicant’s arguments against Nishimura, examiner asserts that a person of ordinary skill in the art of heat exchangers would understand that fluid dynamics and heat transfer between fluids in a heat exchanger are intimately related. Nishimura clearly teaches the effects of the symmetrical wavy channel on Reynolds Number. Examiner does agree that the Nishimura reference is directed towards a different field of endeavor but is nevertheless pertinent to the particular problem of determining flow characteristics of fluid through a wavy channel. With reference to NPL Document 2, the correlation between the Reynolds number and heat transfer via a fluid can be shown by the Nusselt . 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant argues that there is no motivation to combine the invention of Yoo with the teachings of Nishimura because changing the channels of Yoo to a symmetrical wavy channel would result in changes to flow regimes, pressure loss and other system characteristics. Nishimura states that a microchannel with a symmetric wavy pattern allows an increase of Reynolds number in the turbulent region without large increases to friction factor and thus pressure drop in Section 4.2. Examiner asserts that Nishimura provides a clear motivation to use a symmetrical wavy channel so that the Reynolds number can be increased, causing turbulent flow, which is understood to increase heat transfer, without creating a significant increase in pressure drop. . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313)446-6657.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.R./Examiner, Art Unit 4155                                                                                                                                                                                                        


/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763